Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 1 of 7 PageID #: 994



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

                                                  §
IZET BECIREVIC                                    §
                                                  §
              Pl intiff,                          §
VS.                                               § CASE NO: 4:18-CV-00363
                                                  §
NAVIENT,                                          §
                                                  §
              Defendant,

                   PLAINTIFF S IZET BECIREVIC RESPONSE TO
               DEFENDANT NAVIENT MOTION FOR RULE 11 SANCTION

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes Now Izet Becirevic ( Plaintiff ) appearing pro se and files this Response to

Defendant Navient Motion for Rule 11 Sanctions (D.E # 38) as follows:


                                      I. INTRODUCTION

               Plaintiff Izet Becirevic filed this action on May 16, 2018. Plaintiff in his

complaint alleged that Defendant Navient breach forbearance agreement and willfully engage in

false misrepresentation in connection with servicing Plaintiffs student loans. ( D.E.#1).

       On December 10, 2018, Defendant atto ey Ms. Haley Anderson sent an email to

Plainitff advising that Defendant is filing Motion for Rule 11 Sanction if Plainitff did not dismiss

all his complaints with prejudice. A true and correct copy of the foregoing email is attached

hereto as Exhibit 1 and incorporated herein as if fully set forth.


       On December 10, 2018, Plaintiff acknowledge Ms. Anderson e mail and declined

Defendant request to dismiss claim with prejudice. A true and correct copy of the foregoing

email is attached hereto as Exhibit 2 and incorporated herein as if fully set forth.


              Plaintiff Response to Defendant Navient Motion for Sanction      Page 1
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 2 of 7 PageID #: 995



         On December 20, 2018 Plainitff sent an email to Mr. Adam Ragan to confirm did he

 oppose or not oppose Plaintiff Motion to Compel. Plainitff also discuss Defendant Motion for

 Sanction with Mr. Ragan, in part, as follows:

         Mr. Ragan and Ms. Anderson you both intentionally accused me of fraud and documents
         fabrication to try to gain advantage in proceedings or use for purpose to dismiss my
         claim. Your client documents number NSL000037, shows that your client created and
         fabricated forbearance forms dated from 9/12/16 to 09/11/2017. This forbearance form
         was fabricated and created by your client on 10/05/2016 (see NSL000037)

         A true and correct copy of the foregoing email and defendant correspondence copy

marked as NSL000037 is attached hereto as Exhibit 3 and incorporated herein as if fully

 set forth.

         On December 20, 2018, Mr. Ragan replied to Plainitff email, in part, as follow:

         I do not understand what you mean when you assert that Navient created and fabricated
         forbearance form dated from 09/12/2016 to 09/11/2017, Please explain, Are you saying
         Navient fabricated its own documents?

         A trae and correct copy of the foregoing email and is attached hereto as Exhibit 4 and

incor orated herein as if fully set forth.

         On December 20, 2018, Plaintiff replied to Mr. Ragan email, as parts, as follows:

         Yes, that s correct. You accused me that I fabricated forbearance dated on April 02, 2017.
         Today I show you the evidence that Mr. Cannon statement in Declaration was false and
         that documents was created by Navient and show the exact date when form was created
         by Navient.



         A true and correct copy of the foregoing email, a copy of defendant correspondence

documents, and copy of Mr. Carl Cannon Declarations is attached hereto as Exhibit 5 and

incorporated herein as if fully set forth.




               Plaintiff Response to Defendant Navient Motion for Sanction    Page 2
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 3 of 7 PageID #: 996



         On January 15, 2019 Defendant Navient files its Motion for Rule 11 Sanction (D.E

 #38). In its Motion Defendant attorney Mr. Adam Ragan accused Plaintiff of committing

 perjury and a fraud upon this Court and seeking dismissal of all Plaintiffs complaints with

 prejudice.

         On next following date, January 16, 2019, Defendant attorney Mr. Ragan filed notice

 with court for supplemental disclosure (D.E #39) related to Plaintiff Motion to Compel (D.E#

 28). On Januai 16, 2019, Defendant produce documents indicating that Navient fabricated

 forbearance forms on April 02, 2017 and falsely advised Plainitff that he is not required to make

 any payments until September 11, 2017. A true and correct copy of the foregoing email and

 copies of from defendant supplemental disclosure is attached hereto as Exhibit 6 and

 incorporated herein as if fully set forth.

                                              II. ARGUMENT

        Rule 11 of the Federal Rule Civil Procedure provides that:

        Presenting to the court a pleadings, wr tten motion, or other papers, whether by signing

filing, submitting, or later advocating it, an attorney or unrepresented party certifies that to the

best of the persons knowledge, information, and belief, formed after inquiry reasonable under the

circumstances.


        1) . the claims, defenses, and other legal contentions are warranted by existing law, or by
        a nonfrivolous argument for extending, modifying, or reversing existing law or for-
        establishing new law.


        2) . the factual connection have evidentiary support or, if specifically so identified, will
        likely have evidentiary support after a reasonable opportunity for further investigation or
        discovery.


        3) . the denials of factual contentions are warranted on the evidence or, if specifically so
        identified, are reasonable based on belief or a lack of information.



               Plaintiff Response to Defendant Na ient Motion for Sanction       Page 3
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 4 of 7 PageID #: 997



         4). is not being presented for any improper purpose, such as to harass, cause unnecessary
         delay, or needlessly increase the cost of litigations.


         Rule 11 provides that, upon presenting a signed pleading to the Court, author certifies

 that to the best of their personal knowledge and belief formed after an injuiy reasonable under

the circumstances that factual contentions have evidentiary support, or if specifically so

 identified, will likely have evidentiaiy support after a reasonable opportunity for further

 investigation and discovery.


         Plaintif s filing of complaints for breach of agreement and false misrepresentation does

not violate Federal Rule of Civil Procedure 11 (b) because the complaints was presented for a

proper purpose and was not filed to harass, cause unnecessary delay, or needlessly increase a

 cost of litigations.. YSee Sheets v. Yamaha Motors Corp 891 F.2d. 533, 538 (5th Or. 1990).'


         Defendant Navient specific false allegations in its Motion for Sanction against Plainitff

has been identified in this response. The statement and documents in emails exchanges shows

that Plaintiff did not commit a fraud. The Exhibits attached to this response support Plainitff

allegations against Defendant who was engage in false representation and fabricated forbearance

forms.


                                         m. CONCLUSION

         A motion for sanctions is not something that should be filed lightly, such as Defendant

has done in this case. There can be no other explanation for Defendant Motion other than that it

was filed to harass and insult Plaintiff. Defendant Motion represents an abuse of the judicial

process and a waste unnecessary legal expenses and this court time. Defendant should be




               Plaintiff Response to Defendant Navient Motion for Sanction     Page 4
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 5 of 7 PageID #: 998



 admonished for filing this clearly frivolous Motion, a Motion which contains highly defamatory

 statements against Plaintiff.


 For these reasons, Plainitff respectfully asks this Court to deny Defendant Navient Motion for

 Sanctions, and award Plaintiff with any and all additional relief which the Court may deem

 appropriate.




                                                          Respectfully submitted;




                                                           2008 Laurel Lane
                                                           Plano TX 75074
                                                           Phone: 214-773-5029
                                                           Becirevic2010@live.com

                                                           Plaintiff Pro se




                Plaintiff Response to Defendant Navient Motion for Sanction    Page 5
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 6 of 7 PageID #: 999



                                VERIFICATION OF SERVICES


          Before me, the undersigned notary, on this day personally appeared Izet Becirevic , the
 affiant, a person whose identity is known to me. After I administrated an oath to affiant, affiant
 testified:

          My name is Izet Becirevic. I have read the copy of foregoing document. The facts stated
 in it are within my personal knowledge and are true and correct.




 SWORN TO and SUBSCRIBED before me by Izet Becirevic on this date the day

of                              2019




Notary Public in ar
The State of Texas




               Plaintiff Response to Defendant Navient Motion for Sanction Page 6
Case 4:18-cv-00363-ALM-CAN Document 44 Filed 01/22/19 Page 7 of 7 PageID #: 1000



                                 CERTIFICATE OF SERVICE

        I certify that true a copy of plaintiffs response to defendant motion for sanction was
 served on this date               , the day of January, 2019, by U.S. mail and by electronic e¬
 mail, on the following attorney in charge for Defendant Navient



 HUNTON, ANDREWS, KURTH LLP
 1445 Ross Avenue, Suite 3700
 Dallas, Texas, 75202
 Phone: 214-979-3000
 e-mail; aragan@huntonak.com
 e-mail: handerson@huntonak.com




                                                        Azet Becirevic




              Plaintiff Response to Defendant Navient Motion for Sanction   Page 7
